Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 1 of 28 Page ID #:5873




     1 Mark T. Drooks – State Bar No. 123561
          mdrooks@birdmarella.com
     2 Paul S. Chan – State Bar No. 183406
          pchan@birdmarella.com
     3 Gopi K. Panchapakesan – State Bar No. 279586
          gpanchapakesan@birdmarella.com
     4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
       DROOKS, LINCENBERG & RHOW, P.C.
     5 1875 Century Park East, 23rd Floor
       Los Angeles, California 90067-2561
     6 Telephone: (310) 201-2100
       Facsimile: (310) 201-2110
     7
       Attorneys for Defendant Herbalife
     8 International of America, Inc.
     9
    10                              UNITED STATES DISTRICT COURT
    11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    12
    13 MICHAEL LAVIGNE, et al.,                       CASE NO. 2:18-cv-07480-JAK (MRWx)
    14                     Plaintiffs,                [Related Case 2:13-cv-02488-BRO-RZ]
    15               vs.                              HERBALIFE’S NOTICE OF
                                                      MOTION AND MOTION TO
    16 HERBALIFE LTD., et al.,                        DISMISS AMENDED COMPLAINT
    17                     Defendants.                Date: March 9, 2020
                                                      Time: 8:30 A.M.
    18                                                Crtrm.: 10B
    19                                                Assigned to Hon. John A. Kronstadt
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3618872.2
                                HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 2 of 28 Page ID #:5874




     1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2               PLEASE TAKE NOTICE that on March 9, 2020 at 8:30 A.M., or as soon
     3 thereafter as this matter may be heard in the above-entitled court, before the
     4 Honorable John A. Kronstadt, United States District Judge for the Central District of
     5 California, Western Division, located at 350 W. First Street, Los Angeles, California
     6 90012, in Courtroom 10B, Defendant Herbalife International of America, Inc.
     7 (“Herbalife”) will, and hereby does, move pursuant to Fed. R. Civ. P. 12(b)(6) for an
     8 order dismissing Plaintiffs Jeff Rodgers, Patricia Rodgers, Jennifer Ribalta, and
     9 Izaar Valdez’s Amended Complaint (the “Complaint”). The motion is based on the
    10 following grounds:
    11                    Pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b), Plaintiffs fail to state
    12                     a claim upon which relief may be granted with respect to Count I
    13                     (conducting the affairs of a civil RICO enterprise) and Count II
    14                     (conspiracy to violate civil RICO) because Plaintiffs fail to plead
    15                     (a) the underlying fraud allegations with particularity and (b) that the
    16                     alleged predicate acts proximately caused their losses.
    17                    Pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b), Plaintiffs fail to state
    18                     a claim upon which relief may be granted with respect to Count III
    19                     (violation of California’s Unfair Competition Law) and Count IV
    20                     (negligent misrepresentation) because they fail to plead the underlying
    21                     fraud allegations with particularity.
    22               The motion is based upon this Notice of Motion, the attached Memorandum
    23 of Points and Authorities, the pleadings on file, and such other evidence and
    24 argument as the Court may receive.
    25               Pursuant to Local Rule 7-3, counsel for Herbalife apprised Plaintiffs’ counsel
    26 of the bases for its motion on November 18, 2019, and attempted to meet and confer
    27 with Plaintiffs’ counsel on multiple occasions. Plaintiffs never expressed their
    28 availability to meet and confer.
         3618872.2
                                                         2
                                HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 3 of 28 Page ID #:5875




     1 DATED: November 26, 2019          Respectfully submitted,
     2
                                         Mark T. Drooks
     3                                   Paul S. Chan
                                         Gopi K. Panchapakesan
     4
                                         Bird, Marella, Boxer, Wolpert, Nessim,
     5                                   Drooks, Lincenberg & Rhow, P.C.
     6
     7                                   By:         /s/ Mark T. Drooks
     8                                                     Mark T. Drooks
                                               Attorneys for Defendant Herbalife
     9                                         International of America, Inc.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3618872.2
                                                3
                        HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 4 of 28 Page ID #:5876




     1                                               TABLE OF CONTENTS
                                                                                                                                  Page
     2
         I.          INTRODUCTION ............................................................................................. 1
     3
         II.         RELEVANT BACKGROUND......................................................................... 2
     4
                     A.       Plaintiffs’ Original Complaint ................................................................ 2
     5
                     B.       The Court’s Order Dismissing Plaintiffs’ Original Complaint .............. 3
     6
                     C.       Plaintiffs’ Amended Complaint .............................................................. 4
     7
                              1.       The Amended Complaint Lacks Allegations That Tie
     8                                 Herbalife to the Alleged Conduct of the Featured
                                       Speakers. ....................................................................................... 4
     9
                              2.       Plaintiffs’ New Allegations Against Herbalife Are
    10                                 Contradicted by the Amended Complaint’s Own Exhibit............ 5
    11 III.          ARGUMENT .................................................................................................... 6
    12               A.       Plaintiffs’ RICO Claims Fail. ................................................................. 6
    13                        1.       The Amended Complaint Fails to Plead the Underlying
                                       Fraud with Particularity. ............................................................... 6
    14
                                       a.       Rule 9(b) Applies to Plaintiffs’ RICO Claims. .................. 6
    15
                                       b.       Plaintiffs Fail to Plead with Specificity Herbalife’s
    16                                          Participation in the Featured Speakers’ Alleged
                                                Misrepresentations.............................................................. 7
    17
                                       c.       The Amended Complaint Does Not Even Address
    18                                          the Allegations That the Court Found to Be
                                                Deficient Under Rule 9(b). ................................................. 9
    19
                                       d.       Plaintiffs’ New Allegations Regarding Herbalife’s
    20                                          Promotion of Events Are Insufficient Under
                                                Rule 9(b). .......................................................................... 10
    21
                                       e.       Plaintiffs’ Theory of Fraud Is Contradicted by Their
    22                                          Own Allegations. .............................................................. 12
    23                        2.       The Amended Complaint Does Not Plead That the
                                       Alleged Predicate Acts Proximately Caused Plaintiffs’
    24                                 Losses.......................................................................................... 13
    25                                 a.       RICO’s Proximate Causation Requirement Is
                                                Stringent. .......................................................................... 13
    26
                                       b.       Plaintiffs’ Own Allegations Demonstrate That
    27                                          RICO’s Proximate Causation Requirement Cannot
                                                Be Met Here. .................................................................... 14
    28
         3618872.2
                                                                         i
                                    HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 5 of 28 Page ID #:5877




     1                       3.       Plaintiffs’ RICO Conspiracy Claim Fails. .................................. 17
     2               B.      Plaintiffs’ Claim for Negligent Misrepresentation Fails. ..................... 17
     3               C.      Plaintiffs’ Claim Under California’s Unfair Competition Law
                             Fails for the Same Reasons. .................................................................. 18
     4
                     D.      The Amended Complaint Should Be Dismissed Without Leave
     5                       to Amend. .............................................................................................. 19
     6 IV.           CONCLUSION ............................................................................................... 20
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3618872.2
                                                                       ii
                                    HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 6 of 28 Page ID #:5878




     1
                                                  TABLE OF AUTHORITIES
     2
                                                                                                                            Page(s)
     3
     4 Cases
     5 Anza v. Ideal Steel Supply Corp.,
          547 U.S. 451 (2006) ..................................................................................... 15, 17
     6
     7 Ascon Properties, Inc. v. Mobil Oil Co.,
          866 F.2d 1149 (9th Cir. 1989) ............................................................................ 19
     8
       Ass’n of Washington Pub. Hosp. Districts v. Philip Morris Inc.,
     9
          241 F.3d 696 (9th Cir. 2001) .................................................................. 14, 16, 17
    10
       Big O Relief v. Cty. of Kern,
    11    No. 117CV01566LJOBAM, 2018 WL 1210976 (E.D. Cal. Mar. 8,
    12    2018) ................................................................................................................... 12
    13 Bly-Magee v. California,
    14    236 F.3d 1014 (9th Cir. 2001) .............................................................................. 8

    15 Cty. of Marin v. Deloitte Consulting LLP,
          836 F. Supp. 2d 1030 (N.D. Cal. 2011).............................................................. 10
    16
    17 Curry v. Yelp Inc.,
          875 F.3d 1219 (9th Cir. 2017) ............................................................................ 19
    18
       DeSoto v. Condon,
    19    No. SACV08514AHSMLGX, 2008 WL 11338233 (C.D. Cal.
    20    July 18, 2008) ..................................................................................................... 11
    21 Doe v. Trump Corp.,
    22   385 F. Supp. 3d 265 (S.D.N.Y. 2019) .............................................. 14, 15, 16, 17

    23 Gintowt v. TL Ventures,
          226 F. Supp. 2d 672 (E.D. Pa. 2002).................................................................. 11
    24
    25 Glen Holly Entm’t, Inc. v. Tektronix, Inc.,
          100 F. Supp. 2d 1086 (C.D. Cal. 1999) .............................................................. 17
    26
       Gustafson v. BAC Home Loans Servicing, LP,
    27    No. SACV 11-915-JST ANX, 2012 WL 7071488 (C.D. Cal.
    28    Dec. 26, 2012) .................................................................................................... 13
          3618872.2
                                                                       iii
                                    HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 7 of 28 Page ID #:5879




     1 Hemi Grp., LLC v. City of New York, N.Y.,
         559 U.S. 1 (2010) ......................................................................................... 13, 14
     2
     3 Henderson v. J.M. Smucker Co.,
         No. CV-10-4524-GHK-VBK, 2011 WL 1050637, at *2 (C.D. Cal.
     4   Mar. 17, 2011) .................................................................................................... 11
     5
       Howard v. Am. Online Inc.,
     6   208 F.3d 741 (9th Cir. 2000) .............................................................................. 17
     7 Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist.,
     8   940 F.2d 397 (9th Cir. 1991) ................................................................................ 6
     9 Matthews v. San Diego Cty. Bd. of Supervisors,
          No. 3:18-CV-711-GPC-NLS, 2019 WL 4039651 (S.D. Cal.
    10
          Aug. 27, 2019) .................................................................................................... 19
    11
       Mirkin v. Wasserman,
    12    5 Cal. 4th 1082 (1993) ........................................................................................ 18
    13
       Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
    14    806 F.2d 1393 (9th Cir. 1986) .......................................................................... 6, 7
    15 Sprewell v. Golden State Warriors,
    16     266 F.3d 979 (9th Cir.), opinion amended on denial of reh’g, 275
           F.3d 1187 (9th Cir. 2001) ..................................................................................... 8
    17
    18 Swartz v. KPMG LLP,
           476 F.3d 756 (9th Cir. 2007) .................................................................. 6, 7, 8, 18
    19
       Titan Glob. LLC v. Organo Gold Int’l, Inc.,
    20     No. 12-CV-2104-LHK, 2012 WL 6019285 (N.D. Cal. Dec. 2, 2012) .............. 17
    21
       In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
    22     Practices, & Prod. Liab. Litig.,
    23     826 F. Supp. 2d 1180 (C.D. Cal. 2011) ................................................................ 6

    24 Vess v. Ciba-Geigy Corp. USA,
          317 F.3d 1097 (9th Cir. 2003) ............................................................................ 18
    25
    26 Statutes
    27 18 U.S.C. § 1962(c) ................................................................................................... 4
    28 18 U.S.C. § 1962(d) ................................................................................................... 4
          3618872.2
                                                                    iv
                                   HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 8 of 28 Page ID #:5880




     1 Cal. Bus. & Prof. Code § 17200, et seq. ................................................................ 2, 3
     2 Other Authorities
     3
       Fed. R. Civ. P. 9(b) ........................................................................................... passim
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3618872.2
                                                                   v
                                  HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 9 of 28 Page ID #:5881




     1                      MEMORANDUM OF POINTS AND AUTHORITIES
     2 I.            INTRODUCTION
     3               Plaintiffs ignore the defects observed by the Court in its October 22, 2019
     4 Order (the “Order”). The Order dismissed the original complaint because Plaintiffs
     5 had not pled with specificity any fraudulent actions taken by Herbalife, as opposed
     6 to the actions taken by the 44 “Florida Defendants.” The Amended Complaint
     7 instead merely eliminates two of the three Herbalife defendants and re-brands the
     8 Florida Defendants as “Featured Speakers”—an undefined group of about 100 of
     9 Herbalife’s top distributors. These cosmetic changes do not fix anything. Having
    10 had over two years to plead sufficient claims against Herbalife—and over a year of
    11 discovery to investigate those alleged claims—the Amended Complaint makes
    12 unmistakably clear that there is no set of facts under which Herbalife could be liable
    13 for these individual Plaintiffs’ purported losses.
    14               Plaintiffs’ RICO claims fail for two reasons. First, the Amended Complaint
    15 does not plead with particularity Herbalife’s role in the underlying alleged fraud—
    16 namely, the purported failure of unidentified Featured Speakers to disclose at events
    17 that they did not achieve success through event attendance, but rather did so through
    18 illegitimate practices. That Herbalife may have promoted some of the events at
    19 which these speakers appeared does not establish fraud under Rule 9(b). Among
    20 other things, the Amended Complaint does not even specify which Featured
    21 Speakers engaged in any banned practices, the specific events at which these
    22 Featured Speakers failed to make any necessary disclosures, Herbalife’s knowledge
    23 that these Featured Speakers made the alleged false statements, or Herbalife’s
    24 purported participation in that conduct. Not only does the Amended Complaint
    25 force the Court and Herbalife to connect the dots—which is itself a defect—it does
    26 not even allege the dots required under Rule 9(b).
    27               Second, Plaintiffs fail to plead under RICO that their alleged losses—event
    28 expenditures—were proximately caused by the alleged predicate acts, Herbalife’s
         3618872.2
                                                        1
                                HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 10 of 28 Page ID
                                 #:5882



  1 promotion of events. RICO’s proximate causation requirement is stringent; that
  2 Plaintiffs would not have attended events “but for” Herbalife’s promotion of them is
  3 insufficient. Plaintiffs also must allege that Herbalife’s promotion of events—as
  4 opposed to the conduct and representations of third parties—directly caused their
  5 injuries; they cannot and do not do so. Similarly, implicit in Plaintiffs’ RICO claims
  6 is that their investment in events did not pay off because they did not profit from the
  7 Herbalife business opportunity. But there are multiple factors that could have
  8 contributed to their failure, like their sales skills, their business inexperience, or
  9 local demand for Herbalife product. Plaintiffs cannot plausibly allege that the
 10 promotion of events—and no other factor—directly caused their business failures.
 11 Therefore, under well-settled law, Plaintiffs cannot plead proximate causation under
 12 civil RICO.
 13               Plaintiffs’ state-law claims fail as well. Their claim for negligent
 14 misrepresentation is not pled with the requisite specificity under Rule 9(b). Further,
 15 Plaintiffs fail to specify which representations made by Herbalife—as opposed to
 16 those made by third parties—they relied upon in attending events. For the same
 17 reasons, Plaintiffs claim under California’s Unfair Competition Law (“UCL”)—
 18 which is premised on the same alleged misrepresentations—is insufficiently pled.
 19               The Court should dismiss Plaintiffs’ claims with prejudice. Further
 20 amendment would be futile here. Despite conducting extensive discovery, Plaintiffs
 21 have not pled sufficient claims against Herbalife. There is no reason to believe that
 22 another round of pleading would remedy the deficiencies inherent in their claims.
 23 II.           RELEVANT BACKGROUND
 24               A.    Plaintiffs’ Original Complaint
 25               Plaintiffs originally sued three Herbalife entities and the 44 Florida
 26 Defendants in the District Court for the Southern District of Florida on
 27 September 18, 2017. Dkt. 1. The claims of four of the original plaintiffs, who had
 28 joined Herbalife before 2009 or after 2013, were compelled to arbitration. Dkt. 106.
      3618872.2
                                                      2
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 11 of 28 Page ID
                                 #:5883



  1 The claims of the remaining four plaintiffs, Patricia Rodgers, Jeff Rodgers, Jennifer
  2 Ribalta, and Izaar Valdez, were transferred to this Court pursuant to valid forum
  3 selection clauses. Id. Plaintiffs’ claims against the Florida Defendants remain in the
  4 Southern District of Florida. Id. That case has been stayed pending an appeal of the
  5 District Court’s order denying the Florida Defendants’ motion to compel arbitration.
  6               B.    The Court’s Order Dismissing Plaintiffs’ Original Complaint
  7               Herbalife moved to dismiss the original complaint on September 28, 2018.
  8 Dkt. 142. The Court heard Herbalife’s motion on February 11, 2019, and took the
  9 matter under submission. Dkt. 163. On October 22, 2019, the Court granted
 10 Herbalife’s motion, without prejudice as to the filing of an amended complaint.
 11 Dkt. 196. The Court held that Plaintiffs had failed to plead their claims with
 12 particularity under Rule 9(b). See id. at 10, 13-15.
 13               As to Plaintiffs’ RICO claims, the Court held that “[t]he Complaint does not
 14 include allegations as to any specific actions taken by wire by any single Herbalife
 15 Defendant,” as opposed to the Florida Defendants. Id. at 9. The Court further
 16 observed that “[a]ctions that could be attributed to one or more of the Herbalife
 17 Defendants are alleged as to either or all defendants, inclusive of the claims against
 18 those Individual Defendants that were not transferred to this District . . . .” Id. at 10
 19 (emphasis added) (citing Dkt. 1 at ¶¶ 96-97). For example, the original complaint
 20 alleged that “a flier for an event ‘was originally published to Defendant Herbalife’s
 21 various websites,’ with ‘hopeful distributors repackag[ing] the flier and pass[ing] it
 22 along through the wires” without specifying “which, if any, of the Individual or
 23 Herbalife Defendants published something on the websites, or to which websites.”
 24 Id. at 10 (quoting Dkt. 1 at ¶¶ 98-100); see also id. (“Plaintiffs also cite an internet
 25 advertisement for an event that ‘was posted by new president[’]s team member, Bill
 26 Garvey & reposted by Pres Team Lori Baker.”) (quoting Dkt. 1-7; Dkt. 1 at ¶¶ 84-
 27 85). The Court concluded that Plaintiffs had not alleged Herbalife’s “role in these
 28 actions.” Id.
      3618872.2
                                                     3
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 12 of 28 Page ID
                                 #:5884



  1               The Court found that Plaintiffs’ state law claims also are subject to Rule 9(b)
  2 and suffered from the same pleading defect as their RICO claims. Id. at 13-15
  3 (“[T]he allegations against Herbalife are stated in general terms” and are
  4 “insufficient for the same reasons stated . . . with respect to the RICO fraud claim.”)
  5 (citing Dkt. 1 at ¶ 372).
  6               C.    Plaintiffs’ Amended Complaint
  7               The Amended Complaint asserts claims only against Herbalife International
  8 of America, Inc. (“Herbalife”), specifically RICO claims under 18 U.S.C. § 1962(c)
  9 (conducting the affairs of a racketeering enterprise) and § 1962(d) (conspiracy), a
 10 claim under the UCL, and a claim for negligent misrepresentation. Plaintiffs no
 11 longer allege a claim for unjust enrichment. The Amended Complaint also no
 12 longer refers to the 44 Florida Defendants. Instead, it alleges the existence of
 13 “Featured Speakers,” an undefined group of Herbalife’s “most active and highest-
 14 ranking members,” of whom Plaintiffs estimate there are 100 and with whom
 15 Plaintiffs contend Herbalife conspired to defraud event attendees. Dkt. 202 at ¶¶ 6,
 16 212. Plaintiffs allege that they themselves ultimately were not successful in
 17 pursuing the Herbalife business opportunity, despite attending events. See, e.g, id.
 18 at ¶¶ 4-5, 9-10, 173-174, 181.
 19                     1.     The Amended Complaint Lacks Allegations That Tie
 20                            Herbalife to the Alleged Conduct of the Featured Speakers.
 21               The central allegation of the Amended Complaint is that some (but not all)
 22 Featured Speakers contend they achieved success by attending both corporate and
 23 distributor-run events, without disclosing to event attendees that their success is
 24 “largely attributable” to their alleged use of “banned methods.” Dkt. 202 at ¶ 6, 21,
 25 27-50. But Plaintiffs do not specify which “Featured Speakers” engaged in these
 26 alleged methods or the events at which they failed to disclose their use of these
 27 methods. See, e.g., at ¶ 40 (alleging merely that “high volume cross-border
 28 transactions presents the opportunity for top distributors to generate illegal profits
      3618872.2
                                                      4
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 13 of 28 Page ID
                                 #:5885



  1 impossible for new recruits.”) (emphasis added); ¶ 42 (“Certain Presidents’ Team
  2 members have profited greatly from an undisclosed currency arbitrage scheme.”)
  3 (emphasis added). And while the Amended Complaint generally alleges that
  4 Herbalife “promotes” and “parade[s] around the country” some of these speakers, it
  5 pleads no facts suggesting that Herbalife had any role in either (a) their alleged use
  6 of certain illegitimate business practices or (b) their alleged failure to disclose their
  7 use of these practices at events. Id. at ¶¶ 22, 27.
  8                     2.    Plaintiffs’ New Allegations Against Herbalife Are
  9                           Contradicted by the Amended Complaint’s Own Exhibit.
 10               The Amended Complaint references and attaches Herbalife’s speaker
 11 guidelines, alleging that Herbalife requires any income claims made at events to be
 12 substantiated. Id. at ¶ 65. Plaintiffs’ allegations regarding Herbalife’s speaker
 13 guidelines contradict their central theory that Herbalife deliberately defrauded
 14 event-goers. The guidelines themselves, attached as Exhibit 5 to the Amended
 15 Complaint, note that “[p]resentations must include income . . . disclaimers as
 16 required” and advise speakers to “keep lifestyle photos to a minimum” and that any
 17 such photos “must include the income disclaimer.” Dkt. 202-6 at 2-3. The
 18 guidelines further provide that speakers who do not timely submit their
 19 presentations for review “risk not being permitted to present.” Id. Although
 20 Plaintiffs allege that the guidelines are not enforced in connection with distributor-
 21 run Success Training Seminars (“STS”), “because of the sheer ‘number of events,’”
 22 (id. at ¶ 66), Plaintiffs do not challenge the guidelines’ applicability to corporate
 23 events. Plaintiffs also allege that Herbalife provides certain “core training
 24 materials” to Featured Speakers who run STS events. Id. at ¶ 79. Importantly,
 25 Plaintiffs do not allege that anything about these training materials is fraudulent.
 26               The Amended Complaint further alleges that Herbalife promoted certain
 27 events through its website and marketing mailings and emails. Id. at ¶¶ 98-114.
 28 The specific examples cited in the Amended Complaint, state, among other things:
      3618872.2
                                                   5
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 14 of 28 Page ID
                                 #:5886



  1 “Sharpen your skills and take your team to the next level,” “All things Herbalife
  2 Extravaganza just a few clicks away,” “Ignite Your Business,” and that “the
  3 event . . . will help you build your future.” Id. at ¶¶ 102, 103, 105, 107. Plaintiffs
  4 do not allege that these benign statements are false.
  5 III.          ARGUMENT
  6               A.    Plaintiffs’ RICO Claims Fail.
  7                     1.     The Amended Complaint Fails to Plead the Underlying
  8                            Fraud with Particularity.
  9                            a.    Rule 9(b) Applies to Plaintiffs’ RICO Claims.
 10               Rule 9(b) applies to the alleged predicate acts of wire fraud and mail fraud.
 11 See In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, &
 12 Prod. Liab. Litig., 826 F. Supp. 2d 1180, 1201 (C.D. Cal. 2011) (“In the context of
 13 RICO, Rule 9(b) requires that the Plaintiffs ‘detail with particularity the time, place,
 14 and manner of each act of fraud, plus the role of each defendant in each scheme.’”)
 15 (quoting Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 405
 16 (9th Cir. 1991)); see also Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007)
 17 (Rule 9(b) “requires more specificity including an account of the time, place, and
 18 specific content of the false representations as well as the identities of the parties to
 19 the misrepresentations.”).1
 20               As to wire fraud, a RICO plaintiff must allege “(1) the formation of a scheme
 21 or artifice to defraud; (2) use of the United States wires or causing a use of the
 22 United States wires in furtherance of the scheme; and (3) specific intent to deceive
 23 or defraud.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,
 24 1400 (9th Cir. 1986). The requirements for mail fraud are identical, the only
 25 difference being that a plaintiff must allege the use of the mails in furtherance of the
 26
 27
      1
      Unless otherwise noted, internal citations and quotation marks have been
 28 omitted.
      3618872.2
                                                      6
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 15 of 28 Page ID
                                 #:5887



  1 alleged scheme. Id.
  2                            b.    Plaintiffs Fail to Plead with Specificity Herbalife’s
  3                                  Participation in the Featured Speakers’ Alleged
  4                                  Misrepresentations.
  5               Plaintiffs do not plead with specificity under Rule 9(b) what Herbalife’s
  6 purported role is with respect to the underlying alleged fraud—that so-called
  7 Featured Speakers did not achieve success through event attendance, but represented
  8 otherwise to event attendees. See, e.g., Dkt. 202 at ¶¶ 21, 30. Instead, Plaintiffs
  9 allege, in cursory fashion, that Herbalife “encourages” these distributors to “promote
 10 the events;” has “actual knowledge” that the event-related claims made by the
 11 Featured Speakers are false; and “promotes a steady stream of” such speakers and
 12 “parade[s]” them “around the country.” Id. at ¶¶ 2, 21, 22, 27. These conclusory
 13 allegations do not come close to meeting Rule 9(b)’s heightened pleading standard.
 14 The Amended Complaint falls into the same trap as the original complaint—
 15 impermissibly attributing to Herbalife representations made by third parties
 16 (including the Florida Defendants), without specifically alleging that Herbalife
 17 participated in those representations. Dkt. 196 at 10.2
 18               Swartz is instructive here. There, the complaint was “shot through with
 19 general allegations that the ‘defendants’ engaged in fraudulent conduct but attributes
 20 specific misconduct only to” certain other defendants. Swartz, 476 F.3d at 765. The
 21 Ninth Circuit affirmed the dismissal of plaintiff’s fraud claim against the defendants
 22 in question, holding that “[c]onclusory allegations that [defendants] ‘knew that [the
 23 other defendants] were making . . . false statements . . . and thus were acting in
 24 concert with [the other defendants]’ and ‘were acting as agents [of the other
 25 defendants]’ and were ‘active participants in the conspiracy’ without any stated
 26
      2
 27    In any event, Plaintiffs do not even allege that the representations made to them
    by certain Featured Speakers were false. See, e.g., Dkt. 202 at ¶¶ 164, 166, 176,
 28 182, 184, 188-89, 191.
      3618872.2
                                                     7
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 16 of 28 Page ID
                                 #:5888



  1 factual basis are insufficient as a matter of law.” Id. Here too, the Amended
  2 Complaint does not allege—other than in conclusory terms—Herbalife’s role in the
  3 Featured Speakers’ alleged failure to disclose to event-goers their use of certain
  4 “banned” practices.
  5               Further, the Amended Complaint’s unworkably vague definition of “Featured
  6 Speakers” as Herbalife’s “most active and highest-ranking members”—not all of
  7 whom are Florida Defendants or even identified by name—renders the alleged fraud
  8 that forms the basis for Plaintiffs’ RICO claims totally indiscernible. Who are the
  9 Featured Speakers? Which alleged “banned” practices did each of them employ?3
 10 When and how did Herbalife become aware of each of these unnamed Featured
 11 Speakers’ use of such practices? At which events did the Featured Speakers fail to
 12 disclose their use of such practices? When and how did Herbalife specifically
 13 promote the Featured Speakers who engaged in these practices? When and how did
 14 Herbalife become aware of the Featured Speakers’ alleged failure to disclose their
 15 use of such practices at events? Even more generally, under what circumstances
 16 were these alleged misrepresentations made at what the Amended Complaint
 17 describes as “thousands” of events that occurred over the period that the plaintiffs
 18 have put at issue? These are all essential questions that the Amended Complaint
 19 does not even attempt to answer. See Bly-Magee v. California, 236 F.3d 1014, 1019
 20 (9th Cir. 2001) (“To comply with Rule 9(b), allegations of fraud must be specific
 21 enough to give defendants notice of the particular misconduct which is alleged to
 22 constitute the fraud charged so that they can defend against the charge and not just
 23
 24   3
          The Amended Complaint makes outlandish and speculative claims of, among
 25   other things, money laundering and currency arbitrage, without alleging who, if
      anyone, actually engaged in these practices. Dkt. 202 at ¶¶ 40-43. These
 26   allegations should be rejected. See Sprewell v. Golden State Warriors, 266 F.3d
 27   979, 988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d 1187 (9th Cir.
      2001) (courts are not “required to accept as true allegations that are merely
 28   conclusory, unwarranted deductions of fact, or unreasonable inferences.”).
      3618872.2
                                                   8
                            HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 17 of 28 Page ID
                                 #:5889



  1 deny that they have done anything wrong.”).
  2                           c.     The Amended Complaint Does Not Even Address the
  3                                  Allegations That the Court Found to Be Deficient
  4                                  Under Rule 9(b).
  5               As demonstrated by the below chart, Plaintiffs have not even fixed the
  6 original complaint’s deficient allegations that the Court specifically identified in the
  7 Order. See Dkt. 196 at 10. The redlines in the right-hand column demonstrate that
  8 Plaintiffs made only cosmetic changes to these defective allegations:
  9    Allegation in Original Complaint                  Allegation in Amended Complaint
 10
       “Defendants expect and encourage their            “Defendants Herbalife and its Featured
 11    Circle of Success promotional messages            Speakers expect and encourage their
       to be remixed and echoed across the               Circle of Success promotional messages
 12    wires via the social media accounts of            to be remixed and echoed across the
 13    event participants. Each event flier              wires via the social media accounts of
       published by Defendants generates                 event participants. Each event flier
 14    thousands of clone publications in the            published by Defendants Herbalife
       months leading up to the event.” Dkt. 1           generates thousands of clone
 15    at ¶ 97; see Dkt. 196 at 10.                      publications in the months leading up to
                                                         the event.” Dkt. 202 at ¶ 120.
 16
 17    “For example, the flier for the                   “For example, the flier for the
       October 3-5, 2014, LDW in                         October 3–5, 2014, LDW in
 18    Jacksonville was originally published to          Jacksonville was originally published to
       Defendant Herbalife’s various websites.           Defendant Herbalife’s various event
 19    Regional leadership then republished              websites. Regional leadership then
       the flier over their event websites and           republished the flier over their event
 20    social media feeds. In the final step,            websites and social media feeds. In the
 21    hopeful distributors repackaged the flier         final step, hopeful distributors
       and passed it along through the wires to          repackaged the flier and passed it along
 22    their own social networks.” Dkt. 1 at             through the wires to their own social
       ¶¶ 98-99; see Dkt. 196 at 10.                     networks.” Dkt. 202 at ¶¶ 121-122.
 23
       “Extravaganza is billed as ‘the                   “Extravaganza is billed as ‘the
 24    BIGGEST and MOST IMPORTANT                        BIGGEST and MOST IMPORTANT
 25    event to attend’ on the Circle of Success         event to attend’ on the Circle of Success
       calendar.” Dkt. 1 at ¶ 84 (citing Dkt. 1-         calendar.” Dkt. 202 at ¶ 91 (citing
 26    7); see Dkt. 196 at 10.                           Dkt. 202-10) (the exhibit remains
                                                         unchanged).
 27
 28    “Herbalife’s STS system is owned and              “Herbalife’s STS system is owned and
       controlled by a web of Defendant                  controlled by a web of Defendant
      3618872.2
                                                     9
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 18 of 28 Page ID
                                 #:5890



  1       Allegation in Original Complaint              Allegation in Amended Complaint
  2       connected entities. There are currently       connected entities. There are currently
          more than sixty ever-changing U.S.            more than sixty ever-changing U.S.
  3
          based STS websites registered to              based STS websites registered to
  4       various distributors. Some of the site        various distributors. Some of the site
          registrations are private or registered to    registrations are private or registered to
  5       mid-level proxies but many are                mid-level proxies, but many are
          registered to one of the President’s          registered to one of the President’s
  6       Team members controlling a local area         Team members controlling a local area
  7       for Herbalife.” Dkt. 1 at ¶ 71.               for Herbalife.” Dkt. 202 at ¶ 76.

  8               Merely changing the “Herbalife Defendants” to “Herbalife” or “Individual
  9 Defendants” to “Featured Speakers” (a loosely defined group that appears to include
 10 some, but not all, of the Florida Defendants) fails to address the Court’s concerns
 11 that (1) actions that “could be attributed” to Herbalife also are alleged as to the re-
 12 branded “Featured Speakers” without distinguishing which actions were taken by
 13 which parties and (2) these allegations lack specificity as to “the time, place and
 14 method of transmission.” Dkt. 196 at 10.
 15                           d.    Plaintiffs’ New Allegations Regarding Herbalife’s
 16                                 Promotion of Events Are Insufficient Under Rule 9(b).
 17               The Amended Complaint’s allegations regarding statements made by
 18 Herbalife on its website, in magazines, and through other media regarding events do
 19 not save its RICO (and other fraud-based) claims. Those allegations indicate only
 20 that Herbalife promoted certain events with generic statements like, “Sharpen your
 21 skills,” “Ignite Your Business,” and “learn to build a more successful business.”
 22 Dkt. 202 at ¶¶ 102, 103, 105. Not only are statements like these puffery,4 but the
 23 Amended Complaint fails to connect these benign statements to the Featured
 24 Speakers’ alleged failure to disclose at events the manner in which they achieved
 25
 26   4
       See Cty. of Marin v. Deloitte Consulting LLP, 836 F. Supp. 2d 1030, 1039 (N.D.
 27 Cal. 2011) (puffery is characterized by “vague, exaggerated, generalized or highly
    subjective statements regarding a product or business which do not make specific
 28 claims.”).
      3618872.2
                                                       10
                            HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 19 of 28 Page ID
                                 #:5891



  1 success. DeSoto v. Condon, No. SACV08514AHSMLGX, 2008 WL 11338233, at
  2 *7 (C.D. Cal. July 18, 2008) (“While plaintiffs’ FAC sets forth certain dates,
  3 amounts, and particular transactions between various individuals, the FAC fails to
  4 allege the intent to engage in a scheme or outline a scheme to defraud in a manner
  5 that allows the Court to draw the inference that the predicate acts show the existence
  6 of a scheme furthered through mail and wire transactions.”); Gintowt v. TL
  7 Ventures, 226 F. Supp. 2d 672, 678 (E.D. Pa. 2002) (despite the complaint’s
  8 “extraordinary length,” “even viewing together the many ‘dots’ of fraud alleged,
  9 Plaintiff’s Complaint . . . fails to connect those dots in the language and particulars
 10 of RICO.”).5
 11               Further, the exhibits containing those innocuous statements confirm that they
 12 were made only in connection with corporate events, like the Extravaganza and
 13 Spectacular. See, e.g., Dkts. 202-12, 202-13, 202-14. There are no specific
 14 allegations, however, tying Herbalife to the alleged statements made by Featured
 15 Speakers at or in connection with much more numerous distributor-run events, like
 16 STSs. See, e.g., Dkt. 202 at ¶ 117 (failing to allege that Herbalife reviewed,
 17 approved, or promoted the alleged testimonials contained in the referenced fliers);
 18 ¶¶ 78, 80 (admitting that “top distributors” receive all of the revenues from STS
 19 ticket sales and run the events themselves). Plaintiffs also do not allege that
 20 anything contained in the training materials Herbalife provides for such events is
 21 fraudulent. Id. at ¶ 79. Nor do general allegations that Herbalife sometimes
 22 “provides product and marketing” for STSs or that there is a “web” of unspecified
 23
      5
 24      Plaintiffs’ references to statements made in Herbalife Today from July 2011 and
      June 2012 should be disregarded because they pre-date the relevant period under the
 25   applicable statutes of limitations, the longest of which is RICO’s four-year statute.
 26   Plaintiffs do not allege that their claims should be tolled under the delayed discovery
      rule. See Henderson v. J.M. Smucker Co., No. CV-10-4524-GHK-VBK, 2011 WL
 27   1050637, at *2 (C.D. Cal. Mar. 17, 2011) (requiring that a plaintiff plead specific
 28   facts justifying the application of the delayed discovery rule).

      3618872.2
                                                    11
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 20 of 28 Page ID
                                 #:5892



  1 “entities” who own and control STSs satisfy Rule 9(b)’s heightened pleading
  2 standard. Id. at ¶¶ 76, 78.6
  3               To the extent Plaintiffs’ allegations of mail and wire fraud are premised on
  4 a failure to disclose, they are insufficient for an additional reason. The Amended
  5 Complaint does not plead—other than in conclusory fashion—that Herbalife had
  6 a fiduciary or statutory duty to make certain disclosures to Plaintiffs. See Big O
  7 Relief v. Cty. of Kern, No. 117CV01566LJOBAM, 2018 WL 1210976, at *6 (E.D.
  8 Cal. Mar. 8, 2018) (“Absent an independent duty, such as a fiduciary duty or an
  9 explicit statutory duty, failure to disclose cannot be the basis of a [RICO] fraudulent
 10 scheme.”); Dkt. 202 at ¶ 222.
 11                            e.    Plaintiffs’ Theory of Fraud Is Contradicted by Their
 12                                  Own Allegations.
 13               Plaintiffs central fraud allegation against Herbalife—that it promoted event
 14 speakers who failed to disclose the manner in which they actually achieved
 15 success—is directly contradicted by Plaintiffs’ new allegation that Herbalife issues
 16 speaker guidelines governing the accuracy of statements made at events. Dkt. 202
 17 at ¶¶ 64-66; Dkt. 202-6; see Sprewell, 266 F.3d at 988 (9th Cir.) (a court “need not .
 18 . . accept as true allegations that contradict matters properly subject to judicial notice
 19 or by exhibit.”). Those guidelines, attached as Exhibit 5 to the Amended Complaint,
 20 expressly require event speakers to (1) provide detailed substantiation regarding
 21 anticipated earnings claims and (2) include a disclaimer along with any such claims.
 22 Dkt. 202-6 at 2-3.
 23               Plaintiffs’ fraud allegations collapse under the weight of their admission that
 24
      6
 25    The allegation that Herbalife circulated a presentation to certain speakers stating
    that “my ability to grow a royalty check is completely dependent on my ability to
 26 get people to events” is a non-sequitur. Dkt. 202 at ¶ 59. That presentation says
 27 nothing about the value of event attendance, as opposed to inviting others to attend
    events. Plaintiffs do not contend that they suffered losses by virtue of inviting
 28 others to attend events.
      3618872.2
                                                     12
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 21 of 28 Page ID
                                 #:5893



  1 Herbalife has a policy in place to address the accuracy of the content presented by
  2 event speakers. See Gustafson v. BAC Home Loans Servicing, LP, No. SACV 11-
  3 915-JST ANX, 2012 WL 7071488, at *6 (C.D. Cal. Dec. 26, 2012) (“Plaintiffs are
  4 unable to state their fraud allegations with any particularity
  5 without contradicting what is expressly alleged in the TAC and included within the
  6 TAC’s exhibits.”). Plaintiffs’ allegations about those guidelines only further
  7 demonstrate the insufficiency of their theory of fraud. Plaintiffs allege only that
  8 “Herbalife does not enforce these guidelines” because it does not require
  9 presentations made at STS events to be reviewed given the high volume of those
 10 events that take place each year. Dkt. 202 at ¶ 66. Herbalife’s purported failure to
 11 consistently enforce its speaker guidelines, however, does not amount to a scheme to
 12 defraud under RICO. See Gustafson, 2012 WL at *6 (“A scheme to defraud
 13 requires ‘an affirmative, material misrepresentation’ or the nondisclosure of facts
 14 where there exists an independent duty to disclose.”) (quoting United States v.
 15 Benny, 786 F.2d 1410, 1418 (9th Cir. 1986)).
 16                     2.    The Amended Complaint Does Not Plead That the Alleged
 17                           Predicate Acts Proximately Caused Plaintiffs’ Losses.
 18                           a.     RICO’s Proximate Causation Requirement Is
 19                                  Stringent.
 20               A civil RICO plaintiff “is required to show that a RICO predicate offense not
 21 only was a ‘but for’ cause of his injury, but was the proximate cause as well.” Hemi
 22 Grp., LLC v. City of New York, N.Y., 559 U.S. 1, 9 (2010). The Ninth Circuit
 23 applies a three-factor test to determine whether an injury is “too remote” to allow
 24 recovery under RICO, specifically “(1) whether there are more direct victims of the
 25 alleged wrongful conduct who can be counted on to vindicate the law as private
 26 attorneys general; (2) whether it will be difficult to ascertain the amount of the
 27 plaintiff’s damages attributable to defendant’s wrongful conduct; and (3) whether
 28 the courts will have to adopt complicated rules apportioning damages to obviate the
      3618872.2
                                                    13
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 22 of 28 Page ID
                                 #:5894



  1 risk of multiple recoveries.” Ass’n of Washington Pub. Hosp. Districts v. Philip
  2 Morris Inc., 241 F.3d 696, 701 (9th Cir. 2001).
  3                            b.     Plaintiffs’ Own Allegations Demonstrate That RICO’s
  4                                   Proximate Causation Requirement Cannot Be Met
  5                                   Here.
  6               At the most basic level, Plaintiffs do not allege that any predicate acts
  7 purportedly committed by Herbalife—namely, the promotion of events through their
  8 website and other media—proximately caused their losses. See, e.g., Dkt. 202 at
  9 ¶¶ 102, 103, 105, 107, 109. Plaintiffs instead allege that those losses—the amounts
 10 they spent attending events—resulted from the failure of certain event speakers to
 11 disclose the manner in which they earned money pursuing the business opportunity.
 12 Id. at ¶ 21, 27. That Plaintiffs may not have attended those events “but for”
 13 Herbalife’s promotion of them is not sufficient to establish proximate causation
 14 under RICO. See Hemi, 559 U.S. at 9.
 15               Doe v. Trump Corp., 385 F. Supp. 3d 265 (S.D.N.Y. 2019) is instructive here.
 16 In Trump, the plaintiffs sought to represent a nationwide class of individuals who
 17 allegedly pursued multi-level marketing programs, including the “ACN
 18 Opportunity,” as “independent business owners” (“IBO”). Id. at 271. They alleged
 19 that “[k]ey to ACN’s recruiting operation are small group events hosted by IBOs in
 20 their own homes or at local hotels and event spaces,” as well as national
 21 conventions. Id. The plaintiffs alleged that senior ACN members told them they
 22 had to attend events to be successful, that they felt “substantial pressure to do so,”
 23 and that they were “criticized and shunned” by senior members when they did not
 24 do so. Id. at 272-73. They also alleged that the defendants misled them into
 25 believing that the business opportunity “offered a reasonable probability of success”
 26 and that Trump “falsely represented” his reasons for supporting the opportunity,
 27 failing to disclose that he did so only because he was being paid to endorse it. Id.
 28 Among other things, the plaintiffs sought as damages the expenses they incurred in
      3618872.2
                                                      14
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 23 of 28 Page ID
                                 #:5895



  1 attending such events. Id. at 272-73.
  2               The Court dismissed the plaintiffs’ RICO claims for failure to allege
  3 proximate cause, holding that “[n]umerous intervening factors may account for
  4 [p]laintiffs’ inability to recover their investments,” aside from defendant’s conduct:
  5                     Plaintiffs’ lack of success could be attributable to the
                        inherent challenges of multi-level marketing, Plaintiffs’
  6                     capabilities as salespeople and the extent of Plaintiffs’
  7                     existing networks to whom Plaintiffs could sell ACN
                        products and recruit new IBOs. The losses may also be
  8                     attributable to the market for ACN products in the
                        Plaintiffs’ localities and ACN’s business practices –
  9                     legitimate or otherwise – separate from Defendants’ role.
                        These factors, contributing in whole or part to Plaintiffs’
 10                     losses, make the question of Defendants’ responsibility the
 11                     sort of ‘intricate, uncertain inquir[y]’ that the proximate
                        cause requirement is intended to avert.
 12
 13 Id. at 280 (quoting Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 460 (2006)).
 14               The Court further observed that the conduct of third parties, namely those
 15 who recruited Plaintiffs into the ACN opportunity and encouraged them to attend
 16 events, “bears on the question of proximate cause” and further “attenuat[es] the link
 17 between Defendants’ conduct and Plaintiffs’ losses.” Id. at 280-81.
 18               The facts here are very similar to those in Trump. Implicit in Plaintiffs’
 19 allegations is that they did not recoup their investment in events through their
 20 pursuit of the Herbalife business opportunity. See Dkt. 202 at ¶ 4 (“The events are
 21 pitched as the guaranteed pathway to attaining life changing financial success with
 22 the multi-level marketing business opportunity sold by Defendant Herbalife.”). If
 23 they had been successful, and the events they attended helped them successfully
 24 pursue the business opportunity at a profit, then they would have no claim here.
 25 Thus, like the plaintiffs in Trump, the Court must analyze the proximate causation
 26 issue with reference to Plaintiffs “net loss[es]” rather than their “expenditures.”
 27 Trump, 385 F. Supp. 3d at 272.
 28               As a result, the latter two factors that the Ninth Circuit considers in analyzing
      3618872.2
                                                      15
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 24 of 28 Page ID
                                 #:5896



  1 proximate causation under RICO are dispositive here and require the dismissal of
  2 Plaintiffs’ RICO claims. First, “it will be difficult to ascertain the amount of
  3 [Plaintiffs’] damages attributable to [Herbalife’s] wrongful conduct.” Philip Morris,
  4 241 F.3d at 701. Here, like in Trump, in order to “assess with accuracy the losses
  5 attributable to” Herbalife, “the factfinder would first need to determine the extent to
  6 which Plaintiffs’ payments to [Herbalife and third-party distributors] . . . were
  7 induced by [Herbalife],” as opposed to third parties like the Featured Speakers.
  8 Trump, 385 F. Supp. 3d at 281. Then, “after subtracting monies recouped [by
  9 Plaintiffs], the factfinder would need to reduce the loss further by the extent to
 10 which Plaintiffs’ inability to recover their costs was attributable to Plaintiffs’ sales
 11 abilities and networks, [Herbalife and the Featured Speakers’] business practices,
 12 the demand for [Herbalife] products in Plaintiffs’ localities, and the inherent
 13 difficulties of succeeding in multi-level marketing ventures, among other factors.”
 14 Id. This would be an unworkably complex analysis.
 15               Further, like in Trump, Plaintiffs allege that they were convinced to attend
 16 events and pursue the business opportunity by third parties, including what appear to
 17 be private conversations Plaintiffs had with their “mentors.” See, e.g., Dkt. 202 at
 18 ¶¶ 164, 166, 167, 170, 179, 182, 184, 188-191. Plaintiffs also allege that
 19 distributors “remix[]” and “repackage[]” over social media innocuous fliers
 20 detailing the date, location, and price of a given event. Dkt. 202 at ¶¶ 120-21; see
 21 also, e.g., Dkt. 202 at ¶ 122 (alleging one such instance of distributor activity on
 22 social media), ¶ 126 (alleging that a Featured Speaker posted a “meme” on
 23 Facebook, which was then “shared more than sixty times.”), ¶ 129 (alleging that
 24 a Featured Speaker posted a message to a “private Facebook group”) (emphasis
 25 added), ¶ 154 (alleging 6,000 Instagram posts made by distributors).
 26               That a factfinder would need to both (a) engage in a “complex assessment” to
 27 ascertain what portion of Plaintiffs’ losses are attributable to their attendance at
 28 events, as opposed to other factors inherent in the business opportunity and
      3618872.2
                                                     16
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 25 of 28 Page ID
                                 #:5897



  1 (b) disentangle who made the aforementioned representations, and what Herbalife’s
  2 role was, if any, in those representations, “compels the conclusion that the
  3 [Amended Complaint] does not sufficiently plead proximate cause.” Anza, 547 U.S.
  4 at 459; Trump, 385 F. Supp. 3d at 281; see also Titan Glob. LLC v. Organo Gold
  5 Int’l, Inc., No. 12-CV-2104-LHK, 2012 WL 6019285, at *8 (N.D. Cal. Dec. 2,
  6 2012) (“Even if Plaintiffs adequately allege the three purported acts of interstate
  7 wire fraud, it will be difficult to ascertain the amount of damages attributable to this
  8 wrongful conduct.”).
  9               Second, the court will “have to adopt complicated rules apportioning damages
 10 to obviate the risk of multiple recoveries.” Philip Morris, 241 F.3d at 701. Because
 11 Plaintiffs have made identical allegations and asserted identical claims against 44
 12 distributors (some of whom are “Featured Speakers” here) in a case that is pending
 13 in the Southern District of Florida, there is no way to avoid the very type of
 14 “intricate, uncertain inquiries” that the “element of proximate causation . . . is meant
 15 to prevent.” Anza, 547 U.S. at 460. In order to avoid the possibility that Plaintiffs
 16 seek multiple and duplicative recoveries in this case and in the Florida action, the
 17 Court must dismiss Plaintiffs’ RICO claims.
 18                     3.     Plaintiffs’ RICO Conspiracy Claim Fails.
 19               As the Court held in its Order, a failure to plead a substantive claim under
 20 RICO requires dismissal of the related conspiracy claim. See Dkt. 196 at 10;
 21 Howard v. Am. Online Inc., 208 F.3d 741, 751 (9th Cir. 2000) (“The failure to
 22 adequately plead a substantive violation of RICO precludes a claim for
 23 conspiracy.”). The Court must therefore dismiss the RICO conspiracy claim.
 24               B.    Plaintiffs’ Claim for Negligent Misrepresentation Fails.
 25               The Court held that Plaintiffs’ claim for negligent misrepresentation is subject
 26 to Rule 9(b)’s heightened pleading standard. See Dkt. 196 at 14-15; see also Glen
 27 Holly Entm’t, Inc. v. Tektronix, Inc., 100 F. Supp. 2d 1086, 1093 (C.D. Cal. 1999)
 28 (“Claims for fraud and negligent misrepresentation must meet the heightened
      3618872.2
                                                     17
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 26 of 28 Page ID
                                 #:5898



  1 pleading requirements of Rule 9(b).”). For the reasons discussed above, Plaintiffs
  2 fail to plead their fraud allegations with specificity; therefore, their claim for
  3 negligent misrepresentation must be dismissed.
  4               Further, the Amended Complaint does not even plead as to the named
  5 Plaintiffs the specific representations made by Herbalife that induced them to attend
  6 events. See Mirkin v. Wasserman, 5 Cal. 4th 1082, 1089 n.2 (1993) (“Negligent
  7 misrepresentation . . . requires plaintiffs to plead and prove actual reliance just as in
  8 a claim for intentional misrepresentation.”) (emphasis added). Putting aside whether
  9 the Amended Complaint adequately pleads representations that the class may have
 10 relied upon (it does not), class-wide allegations are not a substitute for specific
 11 allegations as to the four named Plaintiffs. As to the benign promotional materials
 12 from Herbalife that Plaintiffs contend they received (see Dkt. 202 at ¶¶ 102, 103,
 13 105, 107, 109), Plaintiffs do not even allege that they read those materials (or in the
 14 case of Exhibit 14, attended the alleged conference call), attended the events being
 15 promoted by those materials, or attended those events in reliance on the promotional
 16 materials. Their lack of actual reliance bars Plaintiffs’ negligent misrepresentation
 17 claim.
 18               Plaintiffs’ allegations that the Featured Speakers misrepresented the manner
 19 in which they achieved success, without more, cannot form the basis for a negligent
 20 misrepresentation claim against Herbalife. See Swartz, 476 F.3d at 765.
 21               C.    Plaintiffs’ Claim Under California’s Unfair Competition Law Fails
 22                     for the Same Reasons.
 23               Plaintiffs’ UCL claim fails because the underlying fraud is not sufficiently
 24 pled. First, the claim fails because the misrepresentations on which it is based are
 25 not pled with specificity under Rule 9(b). See Dkt. 196 at 13; see also Vess v. Ciba-
 26 Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003) (“It is established law, in
 27 this circuit and elsewhere, that Rule 9(b)’s particularity requirement applies to
 28 state-law causes of action.”). Second, Plaintiffs also fail to specifically allege the
      3618872.2
                                                     18
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 27 of 28 Page ID
                                 #:5899



  1 representations made by Herbalife on which they each relied in attending events.
  2               D.    The Amended Complaint Should Be Dismissed Without Leave to
  3                     Amend.
  4               A “district court’s discretion to deny leave to amend is particularly broad
  5 where plaintiff has previously amended the complaint.” Ascon Properties, Inc. v.
  6 Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989). Further amendment would be
  7 futile here for several reasons.
  8               First, Plaintiffs bluntly failed to address the deficient allegations noted by the
  9 Court in its Order. See Curry v. Yelp Inc., 875 F.3d 1219, 1228 (9th Cir. 2017)
 10 (affirming district court’s dismissal of first amended complaint with prejudice,
 11 noting that “[i]n the district court’s first order dismissing Plaintiffs’ complaint with
 12 leave to amend, it pointed out deficiencies in Plaintiffs’ pleadings of materiality,
 13 falsity, loss causation, and scienter. Despite these explicit warnings, Plaintiffs’ first
 14 amended complaint failed to remedy the deficiencies.”).
 15               Second, as discussed above, Plaintiffs “assertion of a fraudulent scheme is
 16 irredeemably contradicted by” Herbalife’s speaker guidelines, attached as an exhibit
 17 to the Amended Complaint. Matthews v. San Diego Cty. Bd. of Supervisors,
 18 No. 3:18-CV-711-GPC-NLS, 2019 WL 4039651, at *10 (S.D. Cal. Aug. 27, 2019)
 19 (finding futility in dismissing complaint with prejudice).
 20               Third, having had over a year to conduct discovery, some of which is
 21 referenced in the Amended Complaint, there is no reason to believe that there is any
 22 additional information Plaintiffs possess that could be used to remedy their
 23 insufficient allegations.
 24               Ultimately, Plaintiffs effectively have had three opportunities to file a well-
 25 pled complaint: (1) over two years ago at the outset of the case; (2) over a year ago
 26 when their claims against only Herbalife were transferred to this Court; and (3) after
 27 the Court dismissed the original complaint without prejudice. Plaintiffs should not
 28 be afforded a fourth chance to amend their deficient allegations.
      3618872.2
                                                      19
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
Case 2:18-cv-07480-JAK-MRW Document 208 Filed 11/26/19 Page 28 of 28 Page ID
                                 #:5900



  1 IV.           CONCLUSION
  2               Based on the foregoing, Herbalife respectfully urges the Court to grant its
  3 motion, and dismiss the Amended Complaint with prejudice.
  4
  5 DATED: November 26, 2019                   Respectfully submitted,
  6
                                               Mark T. Drooks
  7                                            Paul S. Chan
                                               Gopi K. Panchapakesan
  8
                                               Bird, Marella, Boxer, Wolpert, Nessim,
  9                                            Drooks, Lincenberg & Rhow, P.C.
 10
 11                                            By:         /s/ Mark T. Drooks
 12                                                              Mark T. Drooks
                                                     Attorneys for Defendant Herbalife
 13                                                  International of America, Inc.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3618872.2
                                                     20
                             HERBALIFE’S MOTION TO DISMISS AMENDED COMPLAINT
